—Judgment, Supreme Court, Bronx County (Richard Price, J.), rendered October 6, 1997, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 23 years to life, unanimously affirmed.
The court properly exercised its discretion in denying defendant’s belated mistrial motion made after the court had already sustained the only objections made by defendant during the prosecutor’s summation. The challenged summation comments generally constituted fair comment on the evidence and appropriate response to the defense summation and did not deprive defendant of a fair trial (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D'Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). Concur — Williams, J. P., Tom, Saxe, Buckley and Friedman, JJ.